Exhibit 10.3 Executive Version SECURITY AGREEMENT DATED AS OF AUGUST 8 , 2014 between EAGLE BULK SHIPPING INC. (a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code) each of the parties signatory hereto as the Security Providers and WILMINGTON TRUST (LONDON) LIMITED CONTENTS Clause Page 1. Interpretation 1 2. Secured Liabilities 4 3. Creation of Security 4 4. Perfection and Further Assurances 5 5. Suretyship Provisions 7 6. Representations and Warranties 11 7. Undertakings 13 8. When Security Becomes Enforceable 15 9. Enforcement of Security 15 Application of Proceeds 18 Expenses and Indemnity 18 Delegation 19 Evidence and Calculations 19 Changes to the Parties 20 Miscellaneous 20 Severability 21 Release 21 Notices 21 Governing Law 22 Enforcement 22 Schedule Signatories 1 1. Form of Assignment Notice 1 2. Form of Assignment Acknowledgement 1 THIS AGREEMENT (this “
